Citation Nr: 1634760	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a limp due to his service-connected shell fragment wound of right leg and its complications caused him to develop right hip and back disabilities.  The VA examination opinions of record on these issues are not adequate.  The January 2008 VA examination found it is not likely that the limp in and of itself, which obviously has progressed and developed over the years, caused the Veteran to need spine surgery, nor would it have necessarily caused bilateral hip arthritis, which is more symptomatic on the right.  The examiner also attributed the limp to the Veteran's left knee.  The Board notes that the Veteran is also service-connected for a tear of the medial meniscus of the left knee with degenerative joint disease.  The examiner's rationale is inadequate because he simply concludes that the limp would not have caused the back disability or hip arthritis without providing a reasoned medical explanation for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examination opinion also fails to discuss whether it is at least as likely as not that the Veteran's service-connected disabilities aggravated the Veteran's back and right hip disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  A November 2008 VA examination found that the Veteran's right hip and leg pain were unrelated to the shrapnel wounds because his history of back and right hip pain did not begin until 1998, and prior to that point the Veteran did not have pain related to the shrapnel wounds.  This examination does not address the deficiencies already discussed regarding the January 2008 examination.  

There are also several private treatment providers whose treatment records have not been associated with the claims file.  Among the treatment providers referenced in the Veteran's Social Security Administration (SSA) records with regard to back pain, leg pain, or general pain, are several providers whose records have not been associated with the claims file.  These providers are Dr. S.C., Dr. G.S., Dr. S.S. at Christian Hospital Pain Management Clinic, Christian Hospital Northeast, and Missouri Baptist Hospital.  A September 2003 independent medical examination furnished by the SSA references several of these providers as well as Dr. C., who performed a medical evaluation in December 2002 diagnosing the Veteran with lumbar pain, and St. John's Mercy Medical Center, where the Veteran was admitted in May 2003 for intractable back pain.  Upon remand, an attempt should be made to obtain these relevant treatment records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Board notes that a December 2001 letter associated with the claims file requests the Veteran's medical records in connection with workers' compensation proceedings pending in the state of Missouri.  The September 2003 independent medical examination furnished by the SSA appears to have been performed in connection with that workers' compensation claim, as it notes that the examination is for injuries sustained in his employment, and specifically discusses a September 1999 incident in which the Veteran, while performing his coaching duties, experienced low back pain accompanied by tingling in the right leg.  These documents from the record lead the Board to conclude that the Veteran's back disability was the subject a worker's compensation claim.  These records are highly relevant to the pending claim, and upon remand an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any appropriate authorization, attempt to obtain treatment records from Dr. S.C., Dr. G.S., Dr. S.S. at Christian Hospital Pain Management Clinic, Christian Hospital Northeast, and Missouri Baptist Hospital.  These providers are referenced in the Veteran's disability report, which was furnished by the SSA.  Also, attempt to obtain treatment records from Dr. C. and St. John's Mercy Medical Center, which are referenced in the September 2003 independent medical examination furnished by the SSA.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Ask the Veteran to complete a release form to obtain records related to his Workers' Compensation claim in the state of Missouri.  Thereafter, request all records related to the Veteran's Workers' Compensation claim from the appropriate state agency, including the Missouri Division of Workers' Compensation, and from the Veteran's employer, St. Louis University.  This request should include all determinations and any medical reports associated with the claim.  

All efforts to obtain such efforts should be documented in the records.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

3.  After completing the above development, schedule the Veteran for an examination of his back and right hip by an appropriate VA clinician.  After reviewing the claims file and performing any necessary tests, the examiner is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused OR AGGRAVATED (permanently worsened beyond the natural progression) by service-connected disability, to include of the right leg and left leg/knee?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability is caused OR AGGRAVATED (permanently worsened beyond the natural progression) by service-connected disability, to include of the right leg and left leg/knee?

The examiner is to specifically consider the Veteran's contention that a limp due to his service-connected shell fragment wound of the right leg and its complications caused a systemic biomechanical breakdown that affected his back and right hip.  The examiner is also advised that a September 2003 independent medical examination furnished by the SSA discusses a September 1999 back injury in the course of his employment.  

Any opinion offered must be supported by a complete rationale, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner must support his or her conclusion with specific medical principles or facts from the record.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




